Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2 and 5-6, 8 and 17 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and all claims dependent on it, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the particles and the sugar-containing liquid form a bee feed admixture in which the particles account for about 1% to about 10 wt% of the admixture”, however, the pending specification is clear, at paragraph 0029, that "[w]hile suspension agents may be included in the bee feed products, the presence of blood meal in the product contributes to the ability of the bee feed product to remain in suspension in the liquid bee feeds", however, the bee feed of claim 1 is not required to be a liquid, therefore such a claim is new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17 and all claims dependent on them are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 17 are toward bee feed products, which are composition claims, wherein the patentability of a composition it toward the composition as whole at a single point in time, the components therein and any physical or chemical structure they impart to the composition as a whole.
The claims go on to recite limitations of the components prior to their use, which make the claims unclear as to how such properties or intended uses further limit the claimed compositions, therefore the claims are missing critical elements.


To this extent, claims 1 and 17 require a sugar containing liquid component which has a viscosity of about 400 to 600 cp, however nothing in the claim imparts how the viscosity of this liquid component further limits the composition itself, therefore a critical element is missing from the claim.
The same reasoning is held for the claim of two of the claimed components in the claimed bee feed product forming a bee feed admixture, wherein nothing is claimed about the bee feed admixture in regards to how this intended use further limits the claimed bee feed product, therefore the claim is unclear because a critical element is missing from the claim toward this limitation.

Claim 1 recites “wherein the particles and the sugar-containing liquid form a bee feed admixture in which the particles account for about 1% to about 10 wt% of the admixture”, however, the claim is missing a critical element, such as one that sets forth the composition is a liquid.  The pending specification is clear, at paragraph 0029, that "[w]hile suspension agents may be included in the bee feed products, the presence of blood meal in the product contributes to the ability of the bee feed product to remain in suspension in the liquid bee feeds", however, the bee feed of claim 1 is not required to be a liquid.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Betton (2007/0190224) in view of BETE, Oliver and Wardell (2012/0308686).
Oliver: Honeybee Nutrition, Part 4; published online at least by Apr. 10, 2017 at https://web.archive.org/web/20170410200458/https://www.beeculture.com/randy-oliver-honeybee-nutrition-part-4/

BETE: Spray Dry Manual; ©2005 BETE Fog Nozzle, Inc.

With regard to the prior art, the term/phrase " wherein the particles and the sugar-containing liquid form a bee feed admixture in which the particles account for about 1% to about 10 wt% of the admixture”, encompasses that the claimed composition is a liquid, because the pending specification is clear, at paragraph 0029, that "[w]hile suspension agents may be included in the bee feed products, the presence of blood meal in the product contributes to the ability of the bee feed product to remain in suspension in the liquid bee feeds."

Independent Claim 1
Betton teaches a method of making a feed compositions, comprising: dried blood meal, a liquid, and other ingredients. 


Dried blood meal
Betton teaches the feed composition comprises an amount of spray dried meal, including feather meal, commonly known as poultry meal (0014), which encompasses the claim of: an amount of particles formed of dried blood meal, wherein the dried blood meal is derived from livestock or poultry.

Amount of blood meal
Benton teaches the use of from about 60 to 90 wt% of blood meal (0029).

Particle size of protein meal
Betton teaches the blood meal is spray dried, however, does not discuss the particle size of the source of protein meal.
It is commonly known that particle size is adjustable based on the type of apparatus and process parameters used for spray drying.
BETE also teaches about spray drying materials, and further provides, that: spray drying is unique in that it has the ability to produce powders with a specific particle size (section 1.2); including desired sizes based on the type of method used (section 3.1); wherein particle size can be modified based on the particulars of the apparatus used (section 3.2); wherein specific types of nozzles produce particles sizes from about 30 to 100 microns, depending on the pressure and flow rate (section 4.1) and nozzle type or size (section 6.2).

Such a teaching provides one of skill with a reasonable expectation of success in achieving the claimed particle size, including wherein 98% of the particles have a particle size of under about 55 µm, wherein about 90% of the particles have a particle size of under about 45 µm, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of spray drying, as the modified teaching above, to include 
the particle size of the spray dried material, including wherein 98% of the particles have a particle size of under about 55 µm, wherein about 90% of the particles have a particle size of under about 45 µm, as claimed, because BETE provides one of skill with a reasonable expectation of success in achieving encompassing particles sizes by teaching how a particle size is adjustable based on the type of apparatus and process parameters used for spray drying.

Specificity of blood meal particle size
Further, Oliver also teaches methods of making feed products with protein meal and other ingredients (see Basic Formula), and further provides the use of protein particles having the size of pollen, about 35 microns (see Protein Sources, including Corn Gluten), which encompasses: wherein 98% of the particles have a particle size of under about 55 µm, wherein about 90% of the particles have a particle size of under about 45 µm, as claimed.



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making feed compositions comprising protein meal and other ingredients, as the modified teaching above, to include the particles size of the protein meal used, as claimed, because Oliver illustrates that the art finds suitable for similar intended uses, including methods of making feed compositions comprising protein meal and other ingredients (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

Properties of the blood meal
It would be reasonable to expect that a similar ingredient has similar properties/functionality, including: wherein the blood meal in the particles causes the particles to remain in suspension in the sugar-containing liquid for at least two weeks, as claimed.

Liquid
Betton teaches the feed composition comprises a liquid component (0014 and 0020).
Betton does not discuss that specifically claimed liquid, one comprising corn syrup, sugar syrup or liquid sucrose.




Wardell also provides methods of making feed compositions, comprising protein sources (0014) with liquids (0013), and further provides the use of the specifically claimed type of liquid, a sugar comprising type, preferably including high-fructose corn syrup as the carbohydrate source (0012).  
Warden further provides that such diet formulations provide the benefit of an evenly mixed, water-dispersible, substantially homogeneous, substantially non-clumping, pourable, flowable liquid wherein nutrients are dissolved therein, suspended therein, and/or emulsified therein (0043). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making feed compositions, comprising protein sources with liquids, as the modified teaching above, to include the use of the specifically claimed type of liquid, a sugar comprising type, including corn syrup, as claimed, because Wardell illustrates that the art finds sugar solutions with corn syrup as being suitable for similar intended uses, including methods of making feed compositions, comprising protein sources (0014) with liquids (see MPEP 2144.07) further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success; further Warden provides that such diet formulations provide the benefit of an evenly mixed, water-dispersible, substantially homogeneous, substantially non-clumping, pourable, flowable liquid wherein nutrients are dissolved therein, suspended therein, and/or emulsified therein.


Properties of liquid ingredient
It would be reasonable to expect that a similar liquid ingredient will have similar properties, including a viscosity of about 400 to 600 cp, as claimed.

Intended use of the particles in combination with the sugar-containing liquid
It would be reasonable to expect that similar components have similar intended uses/functionality, including that the particles in combination with the sugar-containing liquid form a bee feed admixture, as claimed.

Properties of the particles and the sugar comprising liquid 
Since the claim does not require a specific amount of the admixture comprising any amount of the liquid and the particles, given the broadness of the claim, it would be reasonable to expect that the amount of particles above, encompasses that the particles make up about 1 wt% to about 10 wt% of particles in said admixture, as claimed. 

Other ingredients
Betton teaches the feed composition comprises other ingredients (0014), as claimed.

General intended use
The modified teaching, in Oliver, provides that the feed is for bees, as claimed.


Further, it would be reasonable for one of skill in the art to expect that similar compositions have similar intended uses including bee feed products, as claimed.

Structure
The modified teaching:
in Oliver, provides that feeds are known to have the claimed structure of a liquid form (see Liquid Amino Acids); and
in Wardell, provides that feeds are known to have the claimed structure of a liquid form (0012).

Independent claim 17
All of the limitations of claim 18 are discussed in the rejection of claim 1 above.

Dependent claims
As for claim 2, Benton teaches the use of from about 60 to 90 wt% of blood meal (0029), which encompasses the claim of the dried blood meal is a primary protein source in the product, and wherein protein accounts for about 18 to about 70 wt% of the product.  

As for claim 5, Oliver makes obvious the use of wherein the at least one additional feed component comprises yeast (throughout the short article as a whole).  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Betton (2007/0190224) in view of BETE, Oliver and Wardell (2012/0308686), as applied to claims 1-2, 5 and 17 above, further in view of Standifer.
Standifer: Supplemental Feeding of Honey Bee Colonies; 1977. Supplemental Feeding of Honey Bee Colonies. United States Department of Agriculture, Agriculture Information Bulletin No. 413, S pages, illus.

As for claim 6, the modified teaching, in Oliver, provides the use of yeast as protein (see Protein Sources), however, does not discuss its amount, such as about 40 to 60 wt% of the product.  
Standifer also teaches methods of making insect feed, and further provides the use of 20 percent or more of yeast (bottom of col. 1 on labeled pg. 5).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making feed with yeast protein, as the modified teaching above, to include the amount of yeast protein of about 40 to 60 wt%, as claimed, because Standifer illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making feed with yeast protein (see MPEP 2144.07); and further shows that it was known for such a thing to have been done. 





Claim 8 is also rejected under 35 U.S.C. 103 as being unpatentable over Betton (2007/0190224) in view of BETE, Oliver and Wardell (2012/0308686), as applied to claims 1-2, 5 and 17 above, further in view of KAI.
KAI: Honeybee feed; Publication number: CN104222626A; Publication Date: December 24, 2014.

As for claim 8, the modified teaching, in Oliver, provides that the protein particles are the size of food found in nature that the ingester eats, including types having a size of about 35 microns, which encompasses about 90 % of the particles having a size of under about 45 microns.
Oliver does not discuss that about 10 % of the spray dried particles having a size of greater than 45 microns.
BETE also teaches about spray drying materials, and further provides, that: spray drying is unique in that it has the ability to produce powders with a specific particle size (section 1.2); including desired sizes based on the type of method used (section 3.1); wherein particle size can be modified based on the particulars of the apparatus used (section 3.2); wherein specific types of nozzles produce particles sizes from about 30 to 100 microns, depending on the pressure and flow rate (section 4.1) and nozzle type or size (section 6.2).
Such a teaching provides one of skill with a reasonable expectation of success in achieving the claimed particle size, including wherein 98% of the particles have a particle size of under about 55 µm, wherein about 90% of the particles have a particle size of under about 45 µm, as claimed.


Kai also teaches methods of making insect feed with protein particles, and further provides the use of 8 to 12 % of said protein particles, having a size of more than 100 meshes (i.e. more than 149 microns), which encompasses the claim of about 10 % of feed particles having a size of greater than 45 microns.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of spray drying, as the modified teaching above, to include 
the particle size of the spray dried material, including wherein about 10 % of the feed protein particles have a particle size greater than 45 pm, as claimed, because:
BETA provides one of skill with a reasonable expectation of success in achieving encompassing particles sizes by teaching how a particle size is adjustable based on the type of apparatus and process parameters used for spray drying; and 
Kia illustrates that the art finds encompassing amounts of said particle sizes to be suitable for similar intended uses, including methods of making insect feed with protein particles (see MPEP 2144.07) which further shows that it was known for such a thing to have been done. 

Response to Arguments
It is asserted, that all claims are objected to for allegedly failing to use proper formatting under MPEP 608.01(k), which requires a line indentation for each element or step of a claim. The appropriate corrections have been made. 
In response, Applicant’s timely response is appreciated, and said Objection is not reissued herein.
- containing liquid having a viscosity of about 400 to 600 cp, wherein the sugar-containing liquid comprises corn syrup, sugar syrup or liquid sucrose." Claim 1 is also amended to recite "wherein the particles and the sugar-containing liquid form a bee feed admixture in which the particles account for about 1 wt% to about 10 wt% of the admixture." Claim 1 is further amended to recite "wherein the blood meal in the particles causes the particles to remain in suspension in the sugar- containing liquid for at least two weeks." Independent claim 17 is amended in a similar manner.
These amendments are supported at least at paragraphs 26, 27 and 29 of the specification as originally filed. Paragraph 27, for example, explains that "[i]n embodiments where the bee feed products are combined with liquid bee feed as an admixture, such as the liquid sugar-based carbohydrates, the liquid bee feed may have a viscosity of about 400 cp to about 600 cp." 
Paragraph 29 adds that "[w]hile suspension agents may be included in the bee feed products, the presence of blood meal in the product contributes to the ability of the bee feed product to remain in suspension in the liquid bee feeds." 


Especially with the aforementioned amendments and remarks, both submitted in view of the original specification, Applicant respectfully requests reconsideration and withdrawal of the rejection of independent claims 1 and 17 set forth under 35 U.S.C. § 112(a), along with the rejection of claims 2, 5, 6 and 8, with depend respectively therefrom. 
In response, said amendment raise further 35 U.S.C. 112 new matter issues.  Please note the rejections above.

It is asserted, that claims 1, 2, 5, 6, 8, 17 and 18 stand rejected under 35 U.S.C. § 112(b) for allegedly being indefinite. This rejection is based on the Office's assertion on page 4 of the Office Action that with respect to the claimed viscosity range, "patentability of a composition claim such as claim 1 is toward a composition as a whole and the ingredients therein, not the ingredients prior to their use." 
As noted above, claim 1 is amended herein to recite "a sugar-containing liquid having a viscosity of about 400 to 600 cp, wherein the sugar-containing liquid comprises corn syrup, sugar syrup or liquid sucrose." This amendment, included similarly in claim 17, further defines the claimed composition in its entirety by specifying the previously presented "liquid" is a "sugar- containing liquid compris[ing] corn syrup, sugar syrup or liquid sucrose." 
In view of this amendment, Applicant respectfully requests reconsideration and withdrawal of the rejection of independent claims 1 and 17 set forth under 35 U.S.C. § 
In response, said amendments raise further 35 U.S.C. 112 indefinite issues.  Please note the rejections above.

It is asserted, that the claims are rejected under § 103 in view of a combination of references modifying a newly-applied primary reference, Betton. Paragraph 29 of Betton is cited for its disclosure of including blood meal in a feed composition. See Office Action, p. 6. Applicant respectfully disagrees with the reliance on Betton to support this rejection, largely because Betton is directed "[m]ethods, systems, and computer program products for use in producing feed for a ruminant utiliz[ing] information about sources of blood meal to provide a formulation for an optimum and cost-effective feed." Betton, Abstract. Betton is directed solely to ruminant feeds and methods of making them,1 and does not contemplate feed products formulated for bee consumption in any embodiment. 
In response, the modified teaching does provide references for feed composition which is the generic category of the bee feed claimed, however, as discussed in previous responses to Applicant’s arguments, in US patent prosecution, the intended use of a composition is not a matter of patentability because it has been long held that similar compositions have similar intended uses. There is nothing in the MPEP that requires a reference applied in the rejection of a composition to be toward a similar composition because the patentability of a composition lies solely in the composition itself, not its use or method of manufacture.  In composition claims we only look at the 
 
It is asserted, that to allegedly cure this significant deficiency of Betton, the Office asserts with respect to the previously-applied combination of references (which also disclosed blood meal but not in the context of bee feeds) that "[a]ny composition that uses similar ingredients, regardless of its taught use, is considered related to this case because it would be reasonable to expect that similar 1 Betton is even more narrowly focused on methods and systems for blending ingredients including low quality blood meal and high quality blood meal to produce feed for ruminants. See e.g., Betton, para. 23. Compositions have similar intended uses, therefore given the requirements of obviousness spelled out in the MPEP are met, any reference is available for combining, including non-feed compositions." Office Action, pp. 18-19. Applicant respectfully disagrees. 
The Office's assertion that "it would be reasonable to expect that similar compositions have similar intended uses" hinges on the false underlying assumption that in the present case, feeding ruminants and feeding bees constitute similar intended uses. There is simply no factual support for this assertion within the applied references or elsewhere. Bees and ruminants are entirely different animals. In view of their many significant differences, one skilled in the art would not expect a feed product for ruminants to be even remotely suitable for bees, especially where the feed component 
Applicant also disagrees that "given the requirements of obviousness spelled out in the MPEP are met, any reference is available for combining, including non-feed compositions." This assertion overlooks the requirement that a reference be derived from an analogous art to be properly asserted in a rejection set forth under 35 U.S.C. § 103. See In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004). 
In response, in the Bigio case, both the Board and CAFC affirmed that another field of the invention that have similar function and structure of what is claimed was proper for use.  The Board thus correctly set the field of the invention by consulting the structure and function of the claimed invention as perceived by one of ordinary skill in the art. Again emphasizing the correct "ordinary skilled artisan" standard, the Board observed that one species of product could function for the uses of another species of product.  The same applies herein, one type of feed could function for other uses, therefore this argument is not persuasive.  
Further, The Court in KSR stated that “[t]he first error of the Court of Appeals in this case was to foreclose this reasoning by holding that courts and patent examiners KSR is generally in accord with these statements by the KSR Court. See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant" ) (emphasis added); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”). 
Also, from MPEP 2141.II.A.2.: Office personnel should continue to follow the general search guidelines set forth in MPEP § 904 to § 904.03 regarding search of the prior art. Office personnel are reminded that, for purposes of 35 U.S.C. 103, prior art can be either in the field of applicant’s endeavor or be reasonably pertinent to the particular problem with which the applicant was concerned. See MPEP § 2141.01(a) for a discussion of analogous art. Furthermore, prior art that is in a field of endeavor other than that of the applicant (as noted by the Court in KSR, “[w]hen a work is available in 35 U.S.C. 103. (The Court in KSR stated that “[t]he first error…in this case was…holding that courts and patent examiners should look only to the problem the patentee was trying to solve. The Court of Appeals failed to recognize that the problem motivating the patentee may be only one of many addressed by the patent’s subject matter…The second error [was]…that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem.” 550 U.S. at 420, 82 USPQ2d at 1397. Federal Circuit case law prior to the Supreme Court’s decision in KSR is generally in accord with these statements by the KSR Court. See e.g., In re Dillon, 919 F.2d 688, 693, 16 USPQ2d 1897, 1902 (Fed. Cir. 1990) (en banc) ( "[I]t is not necessary in order to establish a prima facie case of obviousness that both a structural similarity between a claimed and prior art compound (or a key component of a composition) be shown and that there be a suggestion in or expectation from the prior art that the claimed compound or composition will have the same or a similar utility as one newly discovered by applicant" ) (emphasis added); In re Lintner, 458 F.2d 1013, 1018, 173 USPQ 560, 562 (CCPA 1972) (“The fact that [applicant] uses sugar for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.”).

.

It is asserted, that references that do not contemplate feed compositions in any context, let alone in the context of insect nutrition, are not analogous to the claimed products, which are formulated specifically for bees. 
The Office cites Oliver on page 11 of the Office Action for contributing the intended use of providing feed for bees. Applicant respectfully disagrees with the notion that Oliver, which does not teach or suggest a bee feed product containing blood meal, can cure the deficiencies of the other references, especially Betton, by allegedly providing an intended use defined by the provision of feed products to bees. 
Applicant also notes that by asserting that "[t]he modified teaching, in Oliver, provides that the feed is for bees," the Office appears to be modifying the secondary reference of Oliver with the disclosures of Betton. There is no motivation for modifying Oliver with Betton, just as there is no support for modifying Betton with Oliver. Betton is directed 41-8125\3 Application No. 15/934,612Docket No.: P267399.US.02Reply to NFOA September 30, 2020to ruminant feeds and Oliver is directed to bee feeds. Neither reference teaches or suggests that the blood meal disclosed by Betton can or should be included in a bee feed product, as claimed. 
To this point, Applicant notes that speculation, unfounded assumptions or hindsight may not be used to compensate for factual deficiencies in a rejection. In re Warner, 379 F.2d 1011, 1017 (CCPA); see also Cardiac Pacemakers, Inc. v. St. Jude Medical, Inc., 381 F.3d 1371 (Fed. Cir. 2004) ("the suggestion to combine references must not be derived by hindsight from knowledge of the invention itself."). It is not proper to selectively extract individual elements from various references, such as the blood meal disclosed by Betton and the provision of bee feed products disclosed by 
Moreover, Applicant respectfully disagrees with the apparent assertion that the claims are directed to a generic feed product with the intended use of feeding bees. Claim 1 is directed to "[a] bee feed product" and in accordance with this defined scope, the claim recites multiple components of the bee feed product that Applicant discovered to be suitable for bees. By characterizing the claim as being directed to a generic feed product with the intended use of feeding bees, the Office is effectively disregarding what the product "does" even though what it "does" makes the product what it "is." 
To the extent the Office is severing the preamble from the body of the claim, Applicant notes that "clear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention." Catalina Mktg. Int'l, 289 F.3d at 808-09, 62 USPQ2d at 1785. As further set forth in MPEP 2111.02 (II), "[t]he determination of whether preamble recitations are structural limitations or mere statements of purpose or use 'can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented Application No. 15/934,612Docket No.: P267399.US.02Reply to NFOA September 30, 2020F.2d at 1257, 9 USPQ2d at 1966. The preamble brings "life, meaning, and vitality to the claim." See MPEP 2111.02 (II), citing Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). 
The current prosecution record is replete with prior art distinctions rooted in the fact that the claims are directed to bee feed products, not feed products for other animals, let alone ruminants.2 Likewise, Applicant's specification is directed entirely to bee feed products, not feed products generally. Indeed, the title of the pending patent application is "Bee Feed Products and Methods of Making and Using Same." The Technical Field set forth at paragraph 2 of the specification states that "[t]he present disclosure relates to bee feed products containing blood meal and methods of feeding the products to bees." The Background section provided at paragraphs 3 and 4 addresses challenges to bee survival, focusing on bee nutrition and the unique problems faced by beekeepers attempting to overcome pollen shortages without simultaneously attracting small hive beetles. The Detailed Description begins at paragraph 10 by stating that "[i]mplementations provide bee feed products comprised of blood meal, and methods of making such feed products to bees." In view of at least these disclosures, the recitation of "bee feed" in the preamble does not constitute a statement of intended use, but rather a fundamental characteristic of the claimed product. 
Applicant further notes that especially as amended herein, independent claims 1 and 17 are inextricably directed to bee feed products. Claim 1, for example, now recites "a sugar-containing liquid having a viscosity of about 400 to about 600 cp, wherein the sugar-containing liquid comprises corn syrup, sugar syrup or liquid sucrose." The claim 
The remaining references do not cure the deficiencies of Betton. BETE is limited to a disclosure regarding the use of spray drying techniques to adjust particle size. See Office Action, 2 Pages 7-8 of the Office Action Response submitted July 1, 2020, for example, states that "Feedipedia discloses the inclusion of dried blood meal in feeds for silkworms, not insects generally. As such, the reference fails to provide any teaching or suggestion that a different animal species, bees, would consume particles formed of dried blood meal and at least one additional feed component. One skilled in the art viewing the applied references would not be motivated to modify Oliver with the teachings of Feedipedia and Crailsheim, neither of which relates to bee feed products or methods of feeding such products to bees. Rather, one skilled in the art viewing these references would understand that animal nutrition is inherently unpredictable, and thus would have no expectation of successfully developing a bee feed product that would be nutritionally sufficient or palatable to bees." -10-p. 6. Oliver discloses bee feed products, but as a testament to the inventiveness of the claimed bee feed products, Oliver does not contemplate the inclusion of blood meal. Wardell is relied upon solely for its disclosure of "evenly mixed, water-dispersible, substantially homogenous, substantially non-clumping, pourable, flowable liquid wherein nutrients are dissolved therein, suspended therein, and/or emulsified therein." See id., p. 8. Cohen is similarly limited to the stability of liquid suspensions unrelated to the claimed context. 

The final reference, Nicolson, is relied upon for merely disclosing that "the viscosity of the feed is dependent on its temperature." See Office Action, p. 12. This disclosure does not cure any of the aforementioned shortcomings of the applied references. 
For at least the foregoing reasons, the applied combination of Betton, BETE, Oliver, Wardell, Cohen, Stamets, MSE and Nicolson does not teach or suggest a bee feed product comprising "an amount of particles formed of dried blood meal, wherein the dried blood meal is derived from livestock or poultry; at least one additional feed component; and a sugar-containing liquid having a viscosity of about 400 to 600 cp, wherein the sugar-containing liquid comprises corn syrup, sugar syrup or liquid sucrose" as recited in claim 1 and similarly in claim 17, especially "wherein about 98% of the particles have a particle size of under about 55 pm; wherein about 90% of the particles have a particle size of under about 45 pm; and wherein the blood meal in the particles causes the particles to remain in suspension in the sugar-containing liquid for at least two weeks," as further recited in claim 1 and similarly in claim 17. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 1 and 17 set forth under § 103. 


In response, it is not agreed that the rejection of the claims, currently or previously, should be withdrawn, however, please see the new grounds of rejection necessitated by the claim amendments of  12/22/2020. 
All of the applied references are toward feed or methods related to how to achieve the claimed structure of specific components claimed, like adjustments to spray dried particle sizes; therein, all applied references are analogous art. 
As for hindsight, the examination of this case only took into account what was within the level of skill in the art at the time the invention was made/filed and did not glean knowledge only from Applicant’s disclosure, therefore such a reconstruction is proper. 
In this case, it is possible that patentability of the use of the composition itself may lie in a method of use claim, wherein bees are administered such a composition to cure a specific symptom and examination would be held to a standard wherein the specific components uses for the specific reason to a specific receiver are taken into consideration.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793